986 F.2d 1364
Martin Clement MULLEN-COFEE, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
Nos. 90-3982, 91-4050.
United States Court of Appeals,Eleventh Circuit.
Jan. 6, 1993.

John E. Lund, Tampa, FL, for petitioner.
Donald A. Couvillon, Patricia A. Brock, and Richard M. Evans, U.S. Dept. of Justice, Office of Immigration Litigation, Washington, DC, for respondent.
Appeals from the United States District Court for the Middle District of Florida.
Prior report:  976 F.2d 1375.
ON PETITION FOR REHEARING
Before ANDERSON, Circuit Judge, MORGAN and JOHNSON, Senior Circuit Judges.
PER CURIAM:


1
The last sentence of the opinion is amended to read as follows:


2
For the foregoing reasons, we AFFIRM the BIA's decision affirming the IJ's Order of Deportation, and the BIA's decision denying appellant's Motion to Reopen/Reconsider.


3
In all other respects, the petition for rehearing filed by petitioner is DENIED.